As filed with the Securities and Exchange Commission on June 18, 2010 1933 Act File No. 333-28697 1940 Act File No. 811-08243 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) Direxion Funds 33 Whitehall Street, 10th Floor New York, New York 10004 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, New York 10004 (Name and Address of Agent for Service) Copy to: Adam R. Henkel U.S. Bancorp Fund Services, LLC 615 East Michigan Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ X ] on August 30, 2010 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This PEA No. 102 to the Registration Statement of the Direxion Funds (the “Trust”) is being filed for the purpose of conforming the Funds’ (listed below) Prospectus to the Summary Prospectus Rule as set forth in 17 CFR Parts 230, 232, 239, and 274. DIREXION FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement: Prospectus and Statement of Additional Information for the Investor Class of the Direxion Monthly S&P 500® Bull 2X Fund, Direxion Monthly S&P 500® Bear 2X Fund, Direxion Monthly NASDAQ-100® Bull 2X Fund, Direxion Monthly NASDAQ-100® Bear 2X Fund, Direxion Monthly Small Cap Bull 2X Fund, Direxion Monthly Small Cap Bear 2X Fund, Direxion Monthly Dollar Bull 2X Fund, Direxion Monthly Dollar Bear 2X Fund, Direxion Monthly Emerging Markets Bull 2X Fund, Direxion Monthly Emerging Markets Bear 2X Fund, Direxion Monthly Developed Markets Bull 2X Fund, Direxion Monthly Developed Markets Bear 2X Fund, Direxion Monthly Latin America Bull 2X Fund, Direxion Monthly China Bull 2X Fund, Direxion Monthly Commodity Bull 2X Fund, Direxion Monthly 10 Year Note Bull 2X Fund, Dynamic HY Bond Fund, Direxion Monthly 10 Year Note Bear 2X Fund, HY Bear Fund, U.S. Government Money Market Fund; and Part C of Form N-1A; and Signature Page. PROSPECTUS [DIREXION FUNDS LOGO] 33 Whitehall Street, 10th Floor New York, New York 10004 (800) 851-0511 BULL FUNDS BEAR FUNDS Domestic Equity Index Funds Direxion Monthly S&P 500® Bull 2X Fund (DXSLX) (formerly S&P 500® Bull 2.5X Fund) Direxion Monthly S&P 500® Bear 2X Fund (DXSSX) (formerly S&P 500® Bear 2.5X Fund) Direxion Monthly NASDAQ-100® Bull 2X Fund (DXQLX) (formerly NASDAQ-100® Bull 2.5X Fund) Direxion Monthly NASDAQ-100® Bear 2X Fund (DXQSX) (formerly NASDAQ-100® Bear 2.5X Fund) Direxion Monthly Small Cap Bull 2X Fund (DXRLX) (formerly Small Cap Bull 2.5X Fund) Direxion Monthly Small Cap Bear 2X Fund (DXRSX) (formerly Small Cap Bear 2X Fund) Currency Funds Direxion Monthly Dollar Bull 2X Fund (DXDBX) (formerly Dollar Bull 2.5X Fund) Direxion Monthly Dollar Bear 2X Fund (DXDDX) (formerly Dollar Bear 2.5X Fund) International Funds Direxion Monthly Emerging Markets Bull 2X Fund (DXELX) (formerly Emerging Markets Bull 2X Fund) Direxion Monthly Emerging Markets Bear 2X Fund (DXESX) (formerly Emerging Market Bear 2X Fund) Direxion Monthly Developed Markets Bull 2X Fund (DXDLX) (formerly Developed Markets Bull 2X Fund) Direxion Monthly Developed Markets Bear 2X Fund (DXDSX) (formerly Developed Markets Bear Fund) Direxion Monthly Latin America Bull 2X Fund (DXZLX) (formerly Latin America Bull 2X Fund) Direxion Monthly China Bull 2X Fund (DXHLX) (formerly China Bull 2X Fund) Specialty Funds Direxion Monthly Commodity Bull 2X Fund (DXCLX) (formerly Commodity Bull 2X Fund) Fixed Income Funds Direxion Monthly 10 Year Note Bull 2X Fund (DXKLX) (formerly 10 Year Note Bull 2.5X Fund) Dynamic HY Bond Fund (PDHYX) Direxion Monthly 10 Year Note Bear 2X Fund (DXKSX) (formerly 10 Year Note Bear 2.5X Fund) HY Bear Fund (PHBRX) Money Market Funds U.S. Government Money Market Fund (DXMXX) The Funds are very different from most mutual funds.Other than the U.S. Government Money Market Fund, Dynamic HY Bond Fund and the HY Bear Fund, the Funds seek calendar month leveraged investment results.The pursuit of such goals has the following implications: The Fundsare riskier than alternatives that do not use leverage because the Funds magnify the performance of the benchmark of an investment. An investor who purchases shares on a day other than the last business day of a calendar month will generally receive more, or less, than 200% (or -200%) exposure to the target index from that point until the end of the month.The actual exposure (“beta”) is a function of the performance of the benchmark from the end of the prior calendar month and such investor should consult the Fund’s website to determine the then projected beta before investing in the Fund.If a Fund’s shares are held through the end of a calendar month or months, the Fund’s performance is likely to deviate from the multiple of the benchmark performance for the longer period.This deviation will increase with higher index volatility and longer holding periods. Table of Contents - Prospectus The return for investors that invest for periods less than a calendar month or for a period different than the calendar month may not be the product of the return of the index for such shorter period and the magnification point for the Fund. The Funds are not suitable for all investors and are designed to be utilized only by sophisticated investors, such as traders and active investors employing dynamic strategies who (a) understand the risks associated with the use of leverage, (b) understand the consequences of seeking calendar month leveraged investment results, (c) understand the risk of shorting, and (d) intend to actively monitor and manage their investments. Investors who do not understand the Funds or do not intend to actively manage their funds and monitor their investments should not buy the Funds. Each Bear Fund pursues investment goals which are inverse to the performance of its benchmark, a result opposite of most other mutual funds. There is no assurance that the Funds will achieve their objectives and an investment in a Fund could lose money.No single Fund is a complete investment program. If a Fund’s underlying benchmark moves 50% or more in a given calendar month in a direction adverse to the Fund, the Funds’ investors would lose all of their money. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. August [], 2010 Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION 2 Direxion Monthly S&P 500® Bull 2X Fund 2 Direxion Monthly S&P 500® Bear 2X Fund 7 Direxion Monthly NASDAQ-100® Bull 2X Fund 12 Direxion Monthly NASDAQ-100® Bear 2X Fund 17 Direxion Monthly Small Cap Bull 2X Fund 22 Direxion Monthly Small Cap Bear 2X Fund 27 Direxion Monthly Dollar Bull 2X Fund 32 Direxion Monthly Dollar Bear 2X Fund 38 Direxion Monthly Emerging Markets Bull 2X Fund 44 Direxion Monthly Emerging Markets Bear 2X Fund 50 Direxion Monthly Developed Markets Bull 2X Fund 56 Direxion Monthly Developed Markets Bear 2X Fund 62 Direxion Monthly Latin America Bull 2X Fund 68 Direxion Monthly China Bull 2X Fund 74 Direxion Monthly Commodity Bull 2X Fund 80 Direxion Monthly 10 Year Note Bull 2X Fund 85 Direxion Monthly 10 Year Note Bear 2X Fund 91 Dynamic HY Bond Fund 97 HY Bear Fund U.S. Government Money Market Fund OVERVIEW OF THE FUNDS ADDITIONAL INFORMATION REGARDING INVESTMENT TECHNIQUES AND POLICIES PRINCIPAL RISKS INDEX LICENSORS INDEX DESCRIPTIONS ABOUT YOUR INVESTMENT Share Price of the Funds Rule 12b-1 Fees Additional Payments to Financial Intermediaries Shareholder Services Guide ACCOUNT AND TRANSACTION POLICIES MANAGEMENT OF THE FUNDS PORTFOLIO HOLDINGS DISTRIBUTIONS AND TAXES FINANCIAL HIGHLIGHTS APPENDIX A A-1 MORE INFORMATION ON THE FUNDS Back Cover SUMMARY SECTION Direxion Monthly S&P 500® Bull 2X Fund Important Information Regarding the Fund The Direxion Monthly S&P 500® Bull 2X Fund (the “Fund”) seeks calendar month leveraged investment results.The pursuit of calendar month leveraged goals means that the Fund is riskier than alternatives that do not use leverage because the Fund’s objective is to magnify the performance of the Index (defined below).The pursuit of calendar month leveraged investment goals means that the return of the Fund for a period longer than a full calendar month may bear no resemblance to 200% of the return of the Index for such longer period because the aggregate return of the Fund is the product of the series of calendar month leveraged returns for each calendar month.The path of the benchmark during the longer period may be at least as important to the Fund’s return for the longer period as the cumulative return of the benchmark for the relevant longer period, especially in periods of market volatility.Further, the return for investors that invest for periods less than a full calendar month or for a period different than a calendar month will not be the product of the return of the Fund’s stated goal and the performance of the target index for the full calendar month. Investment Objective The Fund seeks monthly investment results, before fees and expenses, of 200% of the calendar month price performance of the S&P 500® Index (the “Index”).The Fund seeks calendar month leveraged investment results and does not seek to achieve its stated investment objective for a different period of time.The Fund is designed to be utilized only by knowledgeable investors who understand the potential consequences of seeking calendar month leveraged investment results, understand the risks associated with the use of leverage and are willing to monitor their portfolios frequently.The Fund is not intended to be used by, and is not appropriate for, investors who do not intend to actively monitor and manage their portfolios. Fees and Expenses The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses(1) 0.90% Shareholder Servicing Fee 0.25% Acquired Fund Fees and Expenses []% Total Annual Operating Expenses(2) []% (1) Rafferty Asset Management, LLC (“Rafferty” or “Adviser”) has contractually agreed to pay all expenses of the Fund through August 31, 2011 other than the following:management fees, distribution and/or service fees, shareholder servicing fees, acquired fund fees and expenses, taxes, leverage interest, dividends or interest on short positions, other interest expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation or other expenses outside the typical day-to-day operations of the Fund.This agreement may be terminated at any time by the Board of Trustees. (2) Total Annual Fund Operating Expenses for the Fund do not correlate to the “Ratios to Average Net Assets: Net Expenses” provided in the “Financial Highlights” section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The table assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same through each year.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class $[] $[] $[] $[] Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes to shareholders who hold Fund shares in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategy The Fund, under normal circumstances, invests at least 80% of its net assets in the equity securities that comprise the Index and/or financial instruments that, in combination, provide leveraged and unleveraged exposure to the Index with the Fund creating long positions.These financial instruments include Standard & Poor’s® Depositary Receipts (“SPDRs®”), which are publicly-traded index securities based on the Index, other exchange-traded funds (“ETFs”), stock index futures contracts, options on stock index futures contracts, swap agreements and options on securities and on stock indices to produce economically leveraged investment results.On a day-to-day basis, the Fund also holds U.S. government securities and repurchase agreements to collateralize these futures and options contracts and swap agreements. Table of Contents - Prospectus 2 The Index is a capitalization-weighted index composed of 500 common stocks.Standard & Poor’s® selects the 500 stocks comprising the S&P 500® Index on the basis of market values and industry diversification.Most of the stocks in the S&P 500® Index are issued by the 500 largest companies, in terms of the aggregate market value of their outstanding stock, and generally are listed on the NYSE.“Standard & Poor’s®”, “S&P®”, “S&P 500®” and “Standard & Poor’s 500®” are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use.The S&P 500® Funds are not sponsored, endorsed, sold or promoted by Standard & Poor’s® and Standard & Poor’s® makes no representation regarding the advisability of investing in the Fund. Principal Investment Risks An investment in the Fund entails risk.The Fund could lose money or its performance could trail that of other investment alternatives.Rafferty cannot guarantee that the Fund will achieve its objective.In addition, the Fund presents some risks not traditionally associated with most mutual funds.It is important that investors closely review and understand these risks before making an investment in the Fund.Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund. There is the risk that you could lose all or a portion of your money on your investment in the Fund. Adverse Market Conditions – Because the Fund magnifies the performance of the Index, the Fund’s performance will suffer during conditions in which the Index declines. Adviser’s Investment Strategy Risk - While the Adviser seeks to take advantage of investment opportunities for the Fund that will maximize its investment returns, there is no guarantee that such opportunities will ultimately benefit the Fund.There is no assurance that the Adviser’s investment strategy will enable the Fund to achieve its investment objective. Counterparty Risk - The Fund may invest in financial instruments involving counterparties for the purpose of attempting to gain exposure to a particular group of securities or asset class without actually purchasing those securities or investments, or to hedge a position.These financial instruments include, but are not limited to total return, index, interest rate, and credit default swap agreements, and structured notes. The use of swap agreements and structured notes involves risks that are different from those associated with ordinary portfolio securities transactions.For example, the Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty.Swap agreements also may be considered to be illiquid.In addition, the Fund may enter into swap agreements that involve a limited number of counterparties, which may increase the Fund’s exposure to counterparty credit risk.Further, there is a risk that no suitable counterparties are willing to enter into, or continue to enter into, transactions with the Fund and, as a result, the Fund may not be able to achieve its investment objectives. Credit Risk - The Fund could lose money if the issuer or guarantor of a debt security goes bankrupt or is unable or unwilling to make interest payments and/or repay principal.Changes in an issuer’s financial strength or in an issuer’s or debt security’s credit rating also may affect a security’s value and thus have an impact on Fund performance. Derivatives Risk - The Fund uses investment techniques, including investments in derivatives and other instruments that attempt to track the price movement of underlying securities or indices, which may be considered aggressive.Investments in derivatives are subject to market risks that may cause their prices to fluctuate over time and may increase the volatility of the Fund.The use of derivatives may expose the Fund to additional risks that it would not be subject to if it invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. Early Close/Trading Halt Risk - An exchange or market may close or issue trading halts on specific securities, or the ability to buy or sell certain securities or financial instruments may be restricted, which may result in the Fund being unable to buy or sell certain securities or financial instruments.In such circumstances, the Fund may be unable to rebalance its portfolio, may be unable to accurately price its investments and/or may incur substantial trading losses. Effects of Compounding and Market Volatility Risk – The Fund does not attempt to, and should not be expected to, provide returns which are a multiple of the return of the Index for periods other than a calendar month.The Fund rebalances its portfolio on a calendar month basis, increasing exposure in response to that calendar month’s gains or reducing exposure in response to that calendar month’s losses.This means that for a period longer than a calendar month, the pursuit of daily goals may result in leveraged compounding.It also means that the return of an index over a period of time other than a calendar month multiplied by the Fund’s target (200%) generally will not equal the Fund’s performance over that same period. As a result, over time, the cumulative percentage increase or decrease in the value of the Fund’s portfolio may diverge significantly from the cumulative percentage increase or decrease in the multiple of the return of the Fund’s underlying index due to the compounding effect of losses and gains on the returns of the Fund.It also is expected that the Fund’s use of leverage will cause the Fund to underperform the compounded return of two times its benchmark in a trendless or flat market. Table of Contents - Prospectus 3 The effect of compounding becomes more pronounced on the Fund’s performance as the Index experiences volatility.The Index’s volatility rate is a statistical measure of the magnitude of fluctuations in the returns of the Index.The table below provides examples of how Index volatility could affect the Fund’s performance.The chart shows estimated Fund returns for a number of combinations of performance and volatility over a one-year period.As shown below, this Fund, or any other 2X Bull Fund, would be expected to lose [ ]% (as shown in Table 1 below) if its Index provided no return over a one year period during which the Index experienced annualized volatility of 25%.If the Index’s annualized volatility were to rise to 75%, the hypothetical loss for a one year period for the Fund widens to approximately [ ]%. At higher ranges of volatility, there is a chance of a near complete loss of value even if the Index is flat.For instance, if the Index’s annualized volatility is [ ]%, the Fund would be expected to lose [ ]% of its value, even if the cumulative Index return for the year was only 0%. Table 1 One Year Index 200% One Year Index VolatilityRate Return Return 10% 25% 50% 75% 100% [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] [ ] The Index’s annualized historical volatility rate for the five-year period ended [ ] is [ ]%.The Index’s highest volatility rate during the five-year period is [ ]%.The Index’s annualized performance for the five-year period ended [ ] is [ ]%.Historical Index volatility and performance are not indications of what the Index volatility and performance will be in the future. For additional graphs and charts demonstrating the effects of volatility and index performance on the long-term performance of the Fund, see “Additional Information Regarding Investment Techniques and Policies” and “Negative Implications of Monthly Goals in Volatile Markets” in the Fund’s full prospectus, and “Special Note Regarding the Correlation Risks of the Funds” in the Fund’s Statement of Additional Information. Holding an unmanaged position opens the investor to the risk of market volatility adversely affecting the performance of the investment.The Fund is not appropriate for investors who do not intend to actively monitor and manage their portfolios.This table is intended to underscore the fact that the Fund is designed as a trading vehicle for investors who intend to actively monitor and manage their portfolios. To fully understand the risks of market volatility on the Fund, see “Negative Implications of Monthly Goals in Volatile Markets” found in the statutory prospectus. Equity Securities Risk - Investments in publicly issued equity securities, including common stocks, in general are subject to market risks that may cause their prices to fluctuate over time.Fluctuations in the value of equity securities in which a Fund invests will cause the net asset valueof the Fund to fluctuate. Gain Limitation Risk - Rafferty will attempt to position the Fund’s portfolio to ensure that the Fund does not lose more than 90% of its net asset value in a given calendar month.The cost of such downside protection will be limitations on the Fund’s gains.As a consequence, the Fund’s portfolio may not be responsive to Index movements beyond 45% in a given calendar month in a direction favorable to the Fund.For example, if the Index were to gain 50%, the Fund might be limited to a calendar month gain of 90% rather than 100%, which is 200% of the index gain of 50%. High Portfolio Turnover Risk – The Fund may engage in active and frequent trading leading to increase portfolio turnover, higher transactions costs, and the possibility of increase capital gains, including short-term capital gains that will generally be taxable to shareholders as ordinary income. Interest Rate Risk – The value of the Fund’s investment in fixed income securities will fall when interest rates rise.The effect of increased interest rates is more pronounced for any intermediate-term or longer-term fixed income obligations owned by the Fund. Intra-Calendar Month Investment Risk - The Fund seeks calendar month leveraged investment results which should not be equated with seeking a leveraged goal for shorter than a calendar month.An investor who purchases shares on a day other than the last business day of a calendar month will likely have more, or less, than 200% leveraged investment exposure to the Index, depending upon the movement of the Index from the end of the prior calendar month until the point of purchase.If the Index rises, the investor will receive less than 200% exposure to the Index.Conversely, if the Index declines, the investor will receive greater than 200% exposure to the Index.Investors may consult the Fund’s website at any point during the month to determine how the current value of the Fund’s Index relates to the value of the target index at the end of the calendar month. Table of Contents - Prospectus 4 Leverage Risk - If you invest in the Fund, you are exposed to the risk that a decline in the monthly performance of the Index will be leveraged.This means that your investment in the Fund will be reduced by an amount equal to 2% for every 1% monthly decline, not including the cost of financing the portfolio and the impact of operating expenses, which would further lower your investment.The Fund could theoretically lose an amount greater than its net assets in the event of an Index decline in excess of 50%.Further, purchasing shares intra-calendar month may result in greater than 200% exposure to the performance of the Index if the Index declines between the end of the last calendar month and the time the investor purchased Fund shares. Market Risk - The Fund is subject to market risks that can affect the value of its shares.These risks include political, regulatory, market and economic developments, including developments that impact specific economic sectors, industries or segments of the market. Market Timing Activity - Rafferty expects a significant portion of the assets of the Fund to come from professional money managers and investors who use the Fund as part of “asset allocation” and “market timing” investment strategies.These strategies often call for frequent trading which may lead to increased portfolio turnover, higher transaction costs, and the possibility of increase capital gains, including short term capital gains that will generally be taxable as ordinary income. Monthly Correlation Risk - There is no guarantee that the Fund will achieve the Fund will achieve its monthly target.The Fund may have difficulty achieving its monthly target due to fees and expenses, high portfolio turnover, transaction costs, costs associated with the use of leveraged investment techniques, income items and accounting standards.The Fund may not have investment exposure to all securities in its underlying Index, or its weighting of investment exposure to such stocks or industries may be different from that of the Index.In addition, the Fund may invest in securities or financial instruments not included in the underlying Index .The Fund may be subject to large movements of assets into and out of the Fund, potentially resulting in the Fund being over- or under-exposed to its Index.Activities surrounding annual index reconstitutions and other index repositioning or reconstitution events may hinder the Fund’s ability to meet its calendar month leveraged investment objective in that month.The Fund seeks to rebalance its portfolio monthly to keep leverage consistent with its calendar month leveraged investment objective. Non-Diversification Risk - The Fund is non-diversified,which means it invests a high percentage of its assets in a limited number of securities.A non-diversified fund’s net asset values and total returns may fluctuate more or fall greater in times of weaker markets than a diversified mutual fund. Regulatory Risk - The Fund is subject to the risk that a change in U.S. law and related regulations will impact the way the Funds operate, increase the particular costs of the Fund’s operations and/or change the competitive landscape. Risks of Investing in Other Investment Companies and ETFs - Investments in the securities of other investment companies and ETFs, (which may, in turn invest in equities, bonds, and other financial vehicles) may involve duplication of advisory fees and certain other expenses.By investing in another investment company or ETF, a Fund becomes a shareholder of that investment company or ETF.As a result, Fund shareholders indirectly bear the Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company or ETF, in addition to the fees and expenses Fund shareholders directly bear in connection with the Fund’s own operations. Tracking Error Risk - The Fund may have difficulty achieving its calendar month target due to fees and expenses, high portfolio turnover, transaction costs and/or a temporary lack of liquidity in the markets for the securities held by the Fund.A failure to achieve a calendar month target may cause the Fund to provide returns for a longer period that are worse than expected.In addition, the Fund that meets its calendar month target over a period of time may not necessarily produce the returns that might be expected in light of the returns of its index or benchmark for that period. Fund Performance The following performance information provides some indication of the risks of investing in the Fund by demonstrating how its returns have varied from calendar year to calendar year.The table shows how the Fund’s average annual returns for the 1 year and since inception periods compare with those of a broad-based market index for the same periods.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance is available on the Fund’s website at www.direxionfunds.com or by calling the Fund toll-free at (800) 851-0511. The performance shown reflects previous daily, instead of monthly, targets.The Fund sought a daily target of 250% until September 30, 2009.At that time, the Fund began to seek a monthly target of 200%.If the target of theFund had remained a daily target of 250% instead of a monthly target of 200%, the calendar year performance of the Fund would have varied from that shown. Table of Contents - Prospectus 5 Total Return for the Calendar Years Ended December 31 During the period of time shown in the bar chart, the Fund’s highest calendar quarter return was 39.87% for the quarter ended September 30, 2009 and its lowest calendar quarter return was -57.41% for the quarter ended December 31, 2008.The year-to-date return as of June 30, 2010 was []%. Average Annual Total Returns (for the periods ended December 31, 2009) 1 Year Since Inception (May 1, 2006) Return Before Taxes 46.98% -24.14% Return After Taxes on Distributions 46.98% -24.56% Return After Taxes on Distributions and Sale of Fund Shares 30.54% -19.05% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 26.46% -2.09% After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRA”).[In addition, the “Return After Taxes and Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares.] Management Investment Adviser.Rafferty Asset Management, LLC is the Fund’s investment adviser. Portfolio Manager.The following members of Rafferty’s investment team are jointly and primarily responsible for the day-to-day management of the Fund: Portfolio Manager Years of Service with the Fund Primary Title Paul Brigandi Since Inception Portfolio Manager Adam Gould Since 2007 Portfolio Manager Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Direxion Funds – Direxion Monthly S&P 500® Bull 2X Fund, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by wire transfer, by telephone at (800) 851-0511, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The Fund accepts investment in the following minimum amounts: Purchase Methods Initial Purchases Subsequent Purchases Minimum Investment: Traditional Investment Accounts $25,000 or a lesser amount if you are a client of a securities dealer, bank or other financial institution. $500 Minimum Investment: Retirement Accounts (Regular, Roth and Spousal IRAs) $25,000 or a lesser amount if you are a client of a securities dealer, bank or other financial institution. $0 Tax Information The Fund’s distributions to you are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 6 Direxion Monthly S&P 500® Bear 2X Fund Important Information Regarding the Fund The Direxion Monthly S&P 500® Bear 2X Fund (the “Fund”) seeks calendar month leveraged investment results.The pursuit of calendar month leveraged goals means that the Fund is riskier than alternatives that do not use leverage because the Fund’s objective is to magnify the performance of the Index (defined below).The pursuit of calendar month leveraged investment goals means that the return of the Fund for a period longer than a full calendar month may bear no resemblance to -200% of the return of the Index for such longer period because the aggregate return of the Fund is the product of the series of calendar month leveraged returns for each calendar month.The path of the benchmark during the longer period may be at least as important to the Fund’s return for the longer period as the cumulative return of the benchmark for the relevant longer period, especially in periods of market volatility.Further, the return for investors that invest for periods less than a full calendar month or for a period different than a calendar month will not be the product of the return of the Fund’s stated goal and the performance of the target index for the full calendar month. Investment Objective The Fund seeks monthly investment results, before fees and expenses, of 200% of the inverse (or opposite) of the calendar month price performance of the S&P 500® Index (the “Index”).The Fund seeks calendar month leveraged investment results and does not seek to achieve its stated investment objective for a different period of time.The Fund is designed to be utilized only by knowledgeable investors who understand the potential consequences of seeking calendar month leveraged investment results, understand the risks associated with the use of leverage and are willing to monitor their portfolios frequently.The Fund is not intended to be used by, and is not appropriate for, investors who do not intend to actively monitor and manage their portfolios. Fees and Expenses The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses(1) 0.90 Shareholder Servicing Fee 0.25% Acquired Fund Fees and Expenses []% Total Annual Operating Expenses(2) []% (1) Rafferty Asset Management, LLC (“Rafferty” or “Adviser”) has contractually agreed to pay all expenses of the Fund through August 31, 2011 other than the following:management fees, distribution and/or service fees, shareholder servicing fees, acquired fund fees and expenses, taxes, leverage interest, dividends or interest on short positions, other interest expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation or other expenses outside the typical day-to-day operations of the Fund.This agreement may be terminated at any time by the Board of Trustees. (2) Total Annual Fund Operating Expenses for the Fund do not correlate to the “Ratios to Average Net Assets: Net Expenses” provided in the “Financial Highlights” section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The table assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same through each year.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class $[] $[] $[] $[] Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes to shareholders who hold Fund shares in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategy The Fund, under normal circumstances, invests at least 80% of its net assets in the equity securities that comprise the Index and/or financial instruments that, in combination, provide leveraged and unleveraged exposure to the Index with the Fund creating short positions.These financial instruments include Standard & Poor’s® Depositary Receipts (“SPDRs®”), which are publicly-traded index securities based on the Index, other exchange-traded funds (“ETFs”), stock index futures contracts, options on stock index futures contracts, swap agreements and options on securities and on stock indices to produce economically leveraged investment results.On a day-to-day basis, theFund also holds U.S. government securities and repurchase agreements to collateralize these futures and options contracts and swap agreements. The Index is a capitalization-weighted index composed of 500 common stocks.Standard & Poor’s® selects the 500 stocks comprising the S&P 500® Index on the basis of market values and industry diversification.Most of the stocks in the S&P 500® Index are issued by the 500 largest companies, in terms of the aggregate market value of their outstanding stock, and generally are listed on the NYSE.“Standard & Poor’s®”, “S&P®”, “S&P 500®” and “Standard & Poor’s 500®” are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use.The S&P 500® Funds are not sponsored, endorsed, sold or promoted by Standard & Poor’s® and Standard & Poor’s® makes no representation regarding the advisability of investing in the Fund. Table of Contents - Prospectus 7 Principal Investment Risks An investment in the Fund entails risk.The Fund could lose money or its performance could trail that of other investment alternatives.Rafferty cannot guarantee that the Fund will achieve its objective.In addition, the Fund presents some risks not traditionally associated with most mutual funds.It is important that investors closely review and understand these risks before making an investment in the Fund.Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund. There is the risk that you could lose all or a portion of your money on your investment in the Fund. Adverse Market Conditions - Because the Fund magnifies the performance of the Index, the Fund’s performance will suffer during conditions in which the Index declines. Adviser’s Investment Strategy Risk - While the Adviser seeks to take advantage of investment opportunities for the Fund that will maximize its investment returns, there is no guarantee that such opportunities will ultimately benefit the Fund.There is no assurance that the Adviser’s investment strategy will enable the Fund to achieve its investment objectives. Counterparty Risk - The Fund may invest in financial instruments involving counterparties for the purpose of attempting to gain exposure to a particular group of securities or asset class without actually purchasing those securities or investments, or to hedge a position.These financial instruments include, but are not limited to total return, index, interest rate, and credit default swap agreements, and structured notes. The use of swap agreements and structured notes involves risks that are different from those associated with ordinary portfolio securities transactions.For example, the Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty.Swap agreements also may be considered to be illiquid.In addition, the Fund may enter into swap agreements that involve a limited number of counterparties, which may increase the Fund’s exposure to counterparty credit risk.Further, there is a risk that no suitable counterparties are willing to enter into, or continue to enter into, transactions with the Fund and, as a result, the Fund may not be able to achieve its investment objective. Credit Risk - The Fund could lose money if the issuer or guarantor of a debt security goes bankrupt or is unable or unwilling to make interest payments and/or repay principal.Changes in an issuer’s financial strength or in an issuer’s or debt security’s credit rating also may affect a security’s value and thus have an impact on Fund performance. Derivatives Risk - The Fund uses investment techniques, including investments in derivatives and other instruments that attempt to track the price movement of underlying securities or indices, which may be considered aggressive.Investments in derivatives are subject to market risks that may cause their prices to fluctuate over time and may increase the volatility of the Fund.The use of derivatives may expose the Fund to additional risks that it would not be subject to if it invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. Early Close/Trading Halt Risk - An exchange or market may close or issue trading halts on specific securities, or the ability to buy or sell certain securities or financial instruments may be restricted, which may result in the Fund being unable to buy or sell certain securities or financial instruments.In such circumstances, the Fund may be unable to rebalance its portfolio, may be unable to accurately price its investments and/or may incur substantial trading losses. Effects of Compounding and Market Volatility Risk – The Fund does not attempt to, and should not be expected to, provide returns which are a multiple of the return of the Index for periods other than a calendar month.The Fund rebalances its portfolio on a calendar month basis, increasing exposure in response to that calendar month’s gains or reducing exposure in response to that calendar month’s losses.This means that for a period longer than a calendar month, the pursuit of daily goals may result in leveraged compounding.It also means that the return of an index over a period of time other than a calendar month multiplied by the Fund’s target (-200%) generally will not equal the Fund’s performance over that same period. As a result, over time, the cumulative percentage increase or decrease in the value of the Fund’s portfolio may diverge significantly from the cumulative percentage increase or decrease in the multiple of the return of the Fund’s underlying index due to the compounding effect of losses and gains on the returns of the Fund.It also is expected that the Fund’s use of leverage will cause the Fund to underperform the compounded return of two times its benchmark in a trendless or flat market. The effect of compounding becomes more pronounced on the Fund’s performance as the Index experiences volatility.The Index’s volatility rate is a statistical measure of the magnitude of fluctuations in the returns of the Index.The table below provides examples of how Index volatility could affect the Fund’s performance.The chart shows estimated Fund returns for a number of combinations of performance and volatility over a one-year period.As shown below, this Fund, or any other 2X Bull Fund, would be expected to lose [ ]% (as shown in Table 1 below) if its Index provided no return over a one year period during which the Index experienced annualized volatility of 25%.If the Index’s annualized volatility were to rise to 75%, the hypothetical loss for a one year period for the Fund widens to approximately [ ]%. Table of Contents - Prospectus 8 At higher ranges of volatility, there is a chance of a near complete loss of value even if the Index is flat.For instance, if the Index’s annualized volatility is [ ]%, the Fund would be expected to lose [ ]% of its value, even if the cumulative Index return for the year was only 0%. Table 1 One Year
